FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/15/2021 has been entered. Claim 18 has been cancelled. Claims 1-17 remain pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a system comprising first, second, and third injector rings and an “at least one additional injector ring” of claim 3 must be shown or the features canceled from the claims (the Figures only depict the first, second and third injector rings, but not an “at least one additional injector ring” as required by the claim).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 2, 6, 7, 14 are objected to because of the following informalities:  
Claim 2, lines 1-2, recites “wherein the injector ring is a first injector ring”, which should be deleted since the recitation is redundant (claim 1 as amended already recites “a first injector ring”);
Claim 6, lines 1-2, should be revised as follows: --wherein there is at least one of the first injection orifices aligned with each of the swirler inlets, wherein the at least one of the first injection orifices are positioned to inject --;
Claim 7, line 1, should be revised as follows: --wherein there are at least two first injection orifices--;
 Claim 14, lines 1-2, recites “wherein the injector ring is a first injector ring”, which should be deleted since the recitation is redundant (and claim 1 as amended already recites “a first injector ring”);
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2, 3, 13 & 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 & 3 and claim 14, recite respectively “further comprising a second injector ring” and “further comprising a third injector ring”. This renders the claims indefinite, as it is unclear whether the “second injector ring” and “third injector ring” are separate elements from the “at least one additional injector ring” already recited in claim 1, or if the “at least one additional injector ring” is meant to comprise the “second” and “third” injector rings (i.e. if the claimed “second injector ring” is different than the “additional injector ring”, then that would make the second injector ring at least a third injector ring, and likewise the third injector ring of claim 3 is a fourth injector ring).  Note that the instant disclosure only discusses an embodiment with first, second and third injector rings 114, 116, 118, and does not further clarify the relation between the claimed “at least one additional injector ring” and the “second” and “third” injector rings. 
Claim 13, line 2, recites “the injector ring”.  This renders the claim indefinite, as it is unclear which “injector ring” is being referred to (claim 1 introduced a “first injector ring” and “at least one additional injector ring”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi (US 6,109,038).
Regarding independent claim 1, Sharifi discloses an injection system comprising:
a radial swirler (Sharifi Fig. 2) with a plurality swirl vanes 22, 24 directing a radial inward flow with a circumferential direction (Col. 2, ln. 55-65), and an outlet oriented in an axial direction (Sharifi Fig. 2, ); 
a radial swirler (Sharifi Fig. 2) defining an axis and including a plurality of radial swirl vanes 22, 24 configured to direct a radially inward flow of compressor discharge air entering swirler inlets between the radial swirl vanes in a swirling direction with a circumferential component around the axis (Col. 2, ln. 55-65, Col. 3, ln. 55-61, “The swirl vanes 22 in the inlet of the first passage 47 impart a counterclockwise (when viewed in the direction of the axial flow) rotation to the air stream 8'. The swirl vanes 24 in the inlet of second passage 49 impart a clockwise rotation to the air stream 8”), wherein the radial swirler includes an outlet oriented in an-the axial direction to direct swirling compressor discharge air mixed with fuel in an axial direction (Sharifi Fig. 2, outlets of passages 47 & 49); and 
a first injector ring 58 (Sharifi Fig. 2 & 3) radially outward from of the swirler inlets, wherein the fuel injector ring is aligned with the axis and includes a plurality of first injection orifices 50 directed towards the swirler inlets for injecting fuel into the radial swirler; and 
at least one additional injector ring 60, wherein each of the first and additional injector rings is axially spaced apart from one another (the first and additional injector rings are axially separated by a “circumferentially extending baffle 74”, Sharifi Fig. 3), and is of the same diameter (the rings are the same diameter since they share a tubular structure 48 circumferentially extending about the axis), and is separately manifolded for staging (each of the rings 58, 60 are coupled to separate fuel manifolds 71 & 72 respectively, Sharifi Fig. 2 & 3, Col. 5, ln. 1-21).

    PNG
    media_image1.png
    851
    711
    media_image1.png
    Greyscale

Regarding claim 6 & 7, Sharifi discloses the system as recited in claim 1, wherein there is at least one of the injection orifices 50, 52 aligned with each of the swirler inlets (Sharifi Fig. 2), wherein the injection orifices 50, 52 are positioned to inject fuel between circumferentially adjacent swirl vanes without impinging fuel on the swirl vanes (Sharifi Fig 2 & 5, at least some of the injection orifices inject fuel between the swirler vanes into the passages 47 & 49); wherein there are at least two injection orifices aligned with each swirler inlet (two orifices 50 & 52 aligned with each swirler inlet).
Regarding claim 8, Sharifi discloses the system as recited in claim 1, further comprising a combustor liner 44 defining a combustion volume 35 therein, wherein the combustor liner has an inlet connected to the radial swirler with the outlet of the radial swirler in fluid communication with the combustion volume (Sharifi Fig. 2).
Regarding claim 9, Sharifi discloses the system as recited in claim 1, wherein the outlet of the radial swirler includes a converging diverging outer wall (Sharifi Fig. 2 above, see the wall adjacent swirler vanes 24, that extends to the liner 44, which converges then diverges in shape); and 
Regarding claim 11, Sharifi discloses the system as recited in claim 1, further comprising a combustor case 13 enclosing the radial swirler and injector ring (Sharifi Fig. 1-2).
Regarding independent claim 16, Sharifi discloses a method of fuel injection comprising: 
issuing fuel through a plurality of axially adjacent injector rings 58, 60 into a radial swirler, wherein the plurality of injector rings 58, 60 are of the same diameter (Sharifi Fig. 2 & 3, by virtue of being formed within the same circumferentially extending tube 48) and separately manifolded for staging (each of the rings 58, 60 are coupled to separate fuel manifolds 71 & 72 respectively, Sharifi Fig. 2 & 3, Col. 5, ln. 1-21); and 
varying flow rate through each of the injector rings individually (via fuel control valves 76 & 77) to control exhaust gas emissions over varying engine operating conditions (Col. 5, ln. 15-21, to “optimize the combustion in the primary combustion zone”, which would naturally affect the exhaust gas emissions; Col. 1, ln. 31-51, control of NOx formation in combustion is discussed as a goal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of McWhirter (US 5,361,586).
Regarding claims 2-3, Sharifi discloses the system as recited in claim 1, wherein the injector ring is a first injector ring. 
Sharifi fails to disclose the system further comprising a second injector ring axially adjacent to the first injector ring, the second injector ring being aligned with the axis and including a plurality of second injection orifices directed towards the swirler inlets for injecting fuel into the radial swirler, wherein the first and second injector rings are connected to two separate, fluidly isolated fuel circuits for staged fuel injection; and further comprising a third injector ring axially adjacent to the first and second injector rings, the third injector ring being 
Sharifi does disclose an injector ring 36 axially adjacent the first and additional injection rings, for injecting a third fuel separate from the first and second fuel circuits. 
McWhirter teaches a combustor fuel injection system having multiple fuel injection rings. 
It has also been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI, B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated second and third fuel injection rings into the system of Sharifi, in order to provide respective second and third flows of fuel to the radial swirler that can be separately controlled (by virtue of being separately manifolded) to optimize combustion within the primary combustion chamber (Sharifi, Col. 5, ln. 15-21).  Sharifi already provides at least two injection rings for the radial swirlers, and also teaches additional rings 36 for additional fuel.  In the instant claim, additional second and third injection rings (achieved by duplicating the rings 58 & 60 provided in the circumferential tubular manifold 48) would produce the expected result of providing an additional flows of fuel to the radial swirler that are different from the first and additional flows from the first and additional injection rings (discussed in claim 1 above), permitting increased control of stoichiometric fuel-air mixtures, and optimized combustion (Sharifi, Col. 5, ln. 15-21).
Regarding claim 4, Sharifi in view of McWhirter teaches the system of claim 3, but fails to teach there are at least 200 injection orifices total among the first, second and third injector rings. 
Sharifi does depict a plurality of injection orifices 50, 52 on each injector ring (Sharifi Fig. 5). 
However, it would have been obvious to one of ordinary skill in the art to discover the optimal number of total injection orifices (such as 200) to achieve an optimal supply of fuel into the radially inward flow of air entering the radial swirler, ensuring an optimal distribution of the fuel about the circumference of the radial swirler (Ref A, Col. 4, ln. 10-21, ln. 44-Col. 5, ln. 9).  Note that it has been held that the optimization of ranges is an obvious extension of prior art teachings, as it would have taken only ordinary skill in the art to change the number of injection orifices in order to modify the amount of mixing of fuel injected by the injector rings, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Parker (US 5,983,642).
Regarding claim 5, Sharifi discloses the system as recited in claim 1, wherein each swirl vane 22, 24 defines a curved swirl profile extending from a leading edge of the vane to a trailing edge of the vane (the vanes 22, 24 impart counterclockwise and clockwise rotation to the air passing therethrough, implying a curved profile, Col. 2, ln. 55-65).  
Sharifi fails to disclose wherein the curved swirl profile at the leading edge is normal to a circumference defined by the leading edges of the swirl vanes.

It would have been obvious to one of ordinary skill in the art to incorporate the curved swirl profile of Parker to the system of Sharifi, in order to provide swirler vanes that are shaped to receive the radially inward flow and impart counter-clockwise and clockwise circumferential rotation to the airflow entering the radial swirler.

Claim 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Milosavljevic (US 2011/0101131).
Regarding claim 10, Sharifi discloses the system as recited in claim 1 thus far, but fails to disclose a conical inner wall mounted inboard of the swirl vanes.
Milosavljevic teaches a radial swirler with a conical inner wall 4a, 4b radially inboard of the swirler vanes 3 (Milosavljevic Fig. 1-2, Para. 0057). 
It would have been obvious to one of ordinary skill in the art to incorporate a conical inner wall inboard of the swirler vanes, as taught by Milosavljevic, to the system of Sharifi, in order to provide a curved flowpath for the radially inward flow to gradually turn toward the axial direction, providing an optimal length and shape of the flowpath between the swirler vane and combustor inlet for the fuel and air to mix (Milosavljevic Para. 0057).
Regarding claim 12, Sharifi discloses the system as recited in claim 11 thus far, further comprising: a converging diverging outer wall in the outlet of the radial swirler (Sharifi Fig. 2, see the wall adjacent swirler vanes 24, that extends to the liner 44, which converges then 
Sharifi fails to disclose a conical inner wall mounted inboard of the swirl vanes.
Milosavljevic teaches a radial swirler with a conical inner wall 4a, 4b radially inboard of the swirler vanes 3 (Ref G Fig. 1-2, Para. 0057). 
It would have been obvious to one of ordinary skill in the art to incorporate a conical inner wall inboard of the swirler vanes, as taught by Milosavljevic to the system of Sharifi, in order to provide a curved flowpath for the radially inward flow to gradually turn toward the axial direction, providing an optimal length and shape of the flowpath between the swirler vane and combustor inlet for the fuel and air to mix (Milosavljevic Para. 0057).
Regarding claim 13, Sharifi in view of Milosavljevic teaches the system as recited in claim 12, and Sharifi further teaches wherein a fuel conduit 62, 64 passes through a bulkhead 28 of the combustor case (Sharifi Fig. 2) and connects to the injector ring 58, 60 for fluid connection of the injector ring to a source of fuel 16’, 16”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Milosavljevic, further in view of McWhirter.
Regarding claim 14, Sharifi in view of Milosavljevic teaches the system as recited in claim 12 thus far, but fails to teach the system further comprising a second injector ring axially adjacent to the first injector ring, the second injector ring being aligned with the axis and including a plurality of second injection orifices directed towards the swirler inlets for injecting fuel into the radial swirler, wherein the first and second injector rings are connected to two 
Sharifi does disclose an injector ring 36 axially adjacent the first and additional injection rings, for injecting a third fuel separate from the first and second fuel circuits. 
McWhirter teaches a combustor fuel injection system having multiple fuel injection rings. 
It has also been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI, B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated second and third fuel injection rings into the system of Sharifi in view of Milosavljevic, in order to provide respective second and third flows of fuel to the radial swirler that can be separately controlled (by virtue of being separately manifolded) to optimize combustion within the primary combustion chamber (Sharifi, Col. 5, ln. 15-21).  Sharifi already provides at least two injection rings for the radial swirlers, and also teaches additional rings 36 for additional fuel.  In the instant claim, additional second and third injection rings (achieved by duplicating the rings 58 & 60 provided in the circumferential tubular manifold 48) would produce the expected result of providing an additional flows of fuel to the radial swirler that are different from the first and additional flows from the first and additional injection rings (discussed in claim 1 above), permitting increased control of stoichiometric fuel-air mixtures, and optimized combustion (Sharifi, Col. 5, ln. 15-21).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Milosavljevic, further in view of McWhirter, further in view of Eroglu (US 6,558,154).
Regarding claim 15, Sharifi in view of Milosavljevic in view of McWhirter teaches the system as recited in claim 14, and Sharifi further teaches a plurality of flow divider valves 76, 77, with one of the valves connected in each respective one of the fuel circuits (Sharifi Fig. 2). Sharifi implies a controller to control the flow divider valves, since the valves are operated to optimize the fuel-air mixture to optimize combustion (Sharifi, Col. 5, ln. 15-21). 
Sharifi in view of Milosavljevic in view of McWhirter fails to teach: an exhaust emission gas sampling sensor mounted in an outlet of the combustor liner; a controller operatively connected to receive exhaust emission gas feedback from the exhaust emission gas sampling sensor; wherein the flow divider valves are electronic flow divider valves and are operatively Application No. 16/220,8176Docket No.: 1510801.953US1connected to the controller for individual control of flow rates to each of the injector rings based on exhaust emission gas feedback.
Eroglu teaches a combustor with multiple fuel circuits 6a, 6b, and multiple electronic flow control valves 7a, 7b, and a controller 10 connected to the flow control valves and to an exhaust emission gas sampling sensor 9 mounted at the outlet of the combustor 5 (Eroglu, Fig. 2), the electronic flow divider valves operatively Application No. 16/220,8176Docket No.: 1510801.953US1connected to the controller for individual control of flow rates to each of the injector rings based on exhaust emission gas feedback (Col. 5, ln. 27-33 “a sensor 9 for the emission values that also transmits its data to the control device 10 is provided in the region of the combustion chamber outlet. In the control device 10, the measured data are compared with control data, and the two control valves 7a and 7b are controlled with respect to emission values and pulsations so as to maintain or achieve a specified operating point”). 
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Eroglu.
Regarding claim 17, Sharifi discloses the method of claim 16 thus far, but fails to disclose using an exhaust emission gas sampling feedback to control the flow rate through each injector ring. 
Eroglu teaches a combustor with multiple fuel circuits 6a, 6b, and multiple flow control valves 7a, 7b, and a controller 10 connected to the flow connected to the flow control valves and to an exhaust emission gas sampling sensor 9 mounted at the outlet of the combustor 5 (Eroglu, Fig. 2, Col. 5, ln. 27-33 “a sensor 9 for the emission values that also transmits its data to the control device 10 is provided in the region of the combustion chamber outlet. In the control device 10, the measured data are compared with control data, and the two control valves 7a and 7b are controlled with respect to emission values and pulsations so as to maintain or achieve a specified operating point”). 
It would have been obvious to one of ordinary skill in the art to have incorporated a step of using an emission sensor as taught by Eroglu, into the method of Sharifi, in order to provide measurement data regarding combustion performance via direct measurements of emissions value in the combustor outlet, and a controller to process the data and adjust the operation of the flow control valves to optimize the combustor performance with respect to desired emissions values, pulsations, and maintaining a specified operating point (Eroglu, Col. 5, ln. 5-33).  Sharifi already discusses use of the separately controllable fuel injector rings to optimize combustion performance, and one skilled in the art would be motivated to incorporate an emissions sensor and controller to control the flow divider valves in a manner that achieves a specified operating point and level of performance. 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 
The Examiner notes that there are substantive differences between the disclosed invention and the prior art where the Applicant is invited to contact the Examiner at the undersigned number to expedite prosecution.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various radial swirler arrangements incorporating separately manifolded fuel manifolds and fuel injection means.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741